 


114 HR 1302 IH: VA Appeals Backlog Relief Act
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1302 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Latta (for himself, Mr. Ryan of Ohio, Mr. Joyce, Mr. Stivers, Mr. Emmer of Minnesota, Mr. McKinley, Mr. Johnson of Ohio, Mr. Gibbs, Ms. Bordallo, Mr. Jones, Mr. Hensarling, Mr. Neugebauer, Mr. Barr, Ms. Jenkins of Kansas, Mr. Lowenthal, Mrs. Love, Mr. Messer, Mr. DeFazio, and Mr. Murphy of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to establish a deadline for the certification of certain forms by regional offices of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the VA Appeals Backlog Relief Act.  2.Deadline for certification of appeals forms by regional offices of the Department of Veterans AffairsThe Secretary of Veterans Affairs shall take such steps as may be necessary to ensure that when a regional office of the Department of Veterans Affairs receives a form known as VA Form 9, Appeal to Board of Veterans’ Appeals, or any successor form, submitted by a veteran to appeal a decision relating to a claim, the regional office certifies such form by not later than one year after the date of the receipt of the form. 
 
